Citation Nr: 0931749	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  99-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, secondary to treatment for a service-connected knee 
disability.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for an additional gastrointestinal 
disability claimed to be as a result of VA medical treatment.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an increased rating for a disability of 
the right knee manifested by limitation of extension, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Frederick J. McGavran, 
Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served as a member of the Unites States Air Force 
Reserve from February 1984 to March 1992.  He had periods of 
active duty for training from April 1984 to September 1984, 
and from May 1990 to August 1990.

These matters come before the Board of Veterans' Appeals 
(Board or BVA) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that, inter alia, denied the Veteran's 
claims for higher ratings for his right knee and left knee 
disabilities, his claim of entitlement to secondary service 
connection for gastrointestinal disability due to treatment 
for his knee disabilities, and his claim for benefits 
pursuant to 38 U.S.C.A. § 1151 based on additional 
gastrointestinal disability due to VA treatment.

The Board returned the Veteran's claims for additional 
development in August 2002 and in May 2004.  Subsequently, an 
April 2005 rating decision granted service connection and 
assigned a separate 10 percent rating for disability of the 
right knee manifested by limitation of extension.  
Thereafter, the Veteran's case was returned the Board for 
further appellate review.  

In November 2005, the Board denied the Veteran's claims for 
higher ratings for his right and left knee disabilities, and 
returned for further development his claims for secondary 
service connection for gastrointestinal disability due to 
treatment for his knee disabilities, as well as his claim for 
benefits pursuant to 38 U.S.C.A. § 1151.  

The Veteran appealed the Board's denial of his claims for 
higher ratings for his bilateral knee disabilities to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2007, the parties to the Court appeal a Joint Motion 
with the Court to vacate the November 2005 Board decision as 
to those claims and to remand the claims for readjudication.  
In an August 2007 Order, the Court granted the Joint Motion, 
and remanded the matter to the Board for further proceedings 
consistent with the Joint Motion.  

In June 2008, the Board remanded the Veteran's claim for 
clarification of his representation and to schedule the 
Veteran for a hearing before a member of the Board.  The 
requested action was taken and the claim is again before the 
Board for review.  

The issues of entitlement to increased ratings on the 
bilateral knee disorders, including the increased rating for 
right knee limitation of extension, are addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran 
during his hearing that he wished to withdraw his appeal 
involving entitlement to service connection for a 
gastrointestinal disorder secondary to service-connected knee 
disorders and entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for an additional gastrointestinal disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the Veteran's claims for entitlement to 
service connection for a gastrointestinal disorder secondary 
to service-connected knee disorders and entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for an additional 
gastrointestinal disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege a specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).

Prior to the promulgation of a decision in the appeal, during 
his June 2009 Travel Board hearing, the Veteran testified and 
submitted a written statement that he wished to withdraw his 
appeal involving entitlement to service connection for a 
gastrointestinal disorder secondary to service-connected knee 
disorders and entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for an additional gastrointestinal disorder.

As the Veteran has withdrawn his appeal regarding these 
issues, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this portion of the appeal and it 
is dismissed.



ORDER

The issue of entitlement to service connection for a 
gastrointestinal disorder secondary to service-connected knee 
disorders is dismissed.

The issue of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for an additional gastrointestinal disorder is 
dismissed.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that a remand is necessary regarding the Veteran's 
claims.  During the Veteran's June 2009 Travel Board hearing, 
the Veteran waived initial RO consideration of the newly 
submitted evidence.  In a letter dated that same month, the 
Veteran indicated that he mistakenly waived RO consideration 
of his newly submitted evidence.  He submitted evidence 
related to his knee disorder and documents related to his 
current job description.  Given this newly received letter 
withdrawing his waiver, the Board finds that the Veteran 
essentially has not waived his right to initial consideration 
of this evidence by the RO.  See 38 C.F.R. § 20.1304(c).  
Thus, upon remand, this additional evidence should be 
considered prior to return to the Board.

In addition, the Veteran testified at his June 2009 hearing 
that symptoms associated with his service-connected knee 
disorders have increased in their severity.  He related that 
he cannot bend his right knee past a certain point, and 
cannot straighten it up totally without a significant amount 
of pain.  He also noted that his left knee cannot be bent far 
and he must use a cane for ambulation.  He advised that his 
knee pain is sometimes so significant that he is unable to go 
to work.  The Veteran further reported that his treating 
physicians indicated that total knee replacement is the only 
surgical option regarding his knee disorders.  The newly 
submitted evidence by the Veteran reflects recent emergent 
treatment for his left knee disorder following his left knee 
giving out and causing him to fall backwards.  The Board 
finds that upon preliminary review of the recent treatment 
records regarding the left knee in conjunction with his 
hearing testimony as to the worsening of his knee disorders, 
that a VA examination is necessary to determine the current 
severity of his bilateral knee disorders.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has received 
any medical treatment for his knees 
between November 2006 and May 2009, and 
since May 2009.  If the Veteran identifies 
any such treatment, the RO/AMC should 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran.  

2.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his bilateral knee 
disorders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's bilateral knee disorders in 
detail.  

The examiner should comment on which 
complaints and clinical findings are 
attributable to the Veteran's service 
connected disability and which are due to 
other pathology.  The examiner should 
report the range of motion measurements 
for each knee, in degrees.  The examiner 
should state whether there is any evidence 
of recurrent subluxation or lateral 
instability of either knee, and if so, to 
what extent.

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any limitation of 
motion, and, if possible, the degrees of 
limitation of motion.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  The RO/AMC should review the evidence 
associated with the claims file since the 
issuance of the most recent Supplemental 
Statement of the Case.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his attorney should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


